The Procter & Gamble Company
June 28, 2011

      Biolase Technology, Inc.   4 Cromwell   Irvine, California 92618  
Attention:  
Federico Pignatelli
Chairman and Chief Executive Officer

Ladies and Gentlemen:
Reference is hereby made to that certain License Agreement, which is in effect
having an effective date of January 1, 2009 (which superseded that certain
License Agreement, with an effective date of January 24, 2007), by and between
Biolase Technology, Inc. (“BIOLASE”) and The Procter & Gamble Company (“P&G”)
(the “License Agreement”). Capitalized terms used herein, but not otherwise
defined herein, shall have those meanings ascribed to them in the License
Agreement. BIOLASE and P&G may be referred to herein individually as a “party”
and together as the “parties.”
NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.       Amendment to License Agreement. Section 4.2 of the License Agreement is
hereby deleted in its entirety and shall be substituted with the following in
lieu thereof:
“ 4.2 Quarterly Payments: P&G will allow BIOLASE to remove a sum of one hundred
eighty seven thousand five hundred dollars ($187,500) per QUARTER, hereafter,
“P&G QUARTERLY PAYMENTS” from the PREVIOUSLY PAID QUARTERLY PAYMENTS.
4.2.1. Upon the conclusion of ten (10) QUARTERS after January 1, 2009, the
exclusive license granted to P&G by BIOLASE under section 2.1 shall revert to a
non-exclusive license unless P&G pays BIOLASE a QUARTERLY payment of one hundred
eighty seven thousand five hundred dollars ($187,500). ”

 





--------------------------------------------------------------------------------



 



2.      Miscellaneous. Except as otherwise expressly provided in this letter
amendment, nothing herein shall be deemed to amend or modify any provision of
the License Agreement, which shall remain in full force and effect. This letter
amendment is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the License Agreement as herein modified shall
continue in full force and effect. This letter amendment shall be governed by
and construed in accordance with the internal laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Wherever possible, each provision of this
letter amendment shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this letter amendment shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
letter amendment. This letter amendment may be executed in any number of
counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
to this letter amendment delivered by a party by facsimile transmission or by
portable document format by electronic mail shall be deemed to be an original
signature hereto.
[SIGNATURES APPEAR ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------



 



Very truly yours,
THE PROCTER & GAMBLE COMPANY

              By:  
/s/ Alan Maingot
           
 
           
Name:  Alan Maingot
            Title:    Vice President, Global Research and Development Oral Care

            ACCEPTED AND AGREED:

BIOLASE TECHNOLOGY, INC.
      By:   /s/ Federico Pignatelli         Name:   Federico Pignatelli       
Title:   Chairman and Chief Executive Officer     

 

3